         Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 1 of 8. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ALLIANCE SOLUTIONS GROUP LLC                       )   Case No.
 6161 Oak Tree Blvd.                                )
 Independence, Ohio 44131                           )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )   JURY TRIAL DEMANDED
                                                    )
                                                    )
 BLIANT SPECIALTY HOSPITAL, LLC                     )
 14500 Hayne Blvd                                   )
 New Orleans, LA 70128                              )
                                                    )
 Also serve:                                        )
 Juanita Bonds                                      )
 210 Baronne Street, Unit 716                       )
 New Orleans, LA 70112                              )
                                                    )
                                                    )
                        Defendant.                  )


                           COMPLAINT FOR MONEY DAMAGES

        Plaintiff Alliance Solutions Group LLC (“Alliance”), for its Complaint for money damages

against Defendant Bliant Specialty Hospital, LLC (“Bliant”) (Alliance and Bliant, together, the

“Parties”), alleges as follows:

                                     NATURE OF THE ACTION

        1.     Alliance is in the business of providing personalized staffing and recruitment

services to a wide range of industries, including the healthcare industry.

        2.     Bliant is a Long Term Care Hospital located in New Orleans, Louisiana.




14211980 v2
        Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 2 of 8. PageID #: 2




       3.      In the midst of the COVID-19 pandemic, Bliant contacted Alliance seeking to staff

crucial “COVID assignments,” or positions that work with, or have the potential to work with,

Bliant’s COVID-positive patients.

       4.      Alliance agreed to provide Bliant with travel Registered Nurses, Certified Nurse

Assistants, and a local Registered Nurse, to properly staff Bliant’s needs. In exchange for the

Alliance’s staffing of the valuable medical personnel, Bliant agreed to pay Alliance in accordance

with a contractually agreed rate. To memorialize the agreement, the Parties entered into a Staffing

Services Agreement (the “Agreement”), dated July 20, 2020. (See Staffing Services Agreement

(“Agreement”), attached hereto as Exhibit 1).

       5.      Alliance provided the staffing services as agreed, and the medical personnel carried

out their contractual duties with Bliant from July 2020 through November 2020.

       6.      Despite numerous demands, Bliant has failed to pay Alliance the contractually-

required amounts since August 16, 2020. Thus, Bliant openly and flagrantly breached its contract

with Alliance, while it simultaneously reaped the benefits of Alliance’s staffing services to its most

vulnerable patients. The amount due and owing to Alliance currently stands at a minimum of

$841,600.80.

                                          THE PARTIES

       7.      Plaintiff Alliance is an Ohio limited liability company with a principal place of

business located at 6161 Oak Tree Blvd., Independence, Ohio 44131.

       8.      Defendant Bliant is a Louisiana limited liability company with a principal place of

business located at 14500 Hayne Blvd., New Orleans, Louisiana 70128.

                                     JURISDICTION AND VENUE

       9.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1332 because: (1) there

is complete diversity of citizenship between Alliance, a citizen of Ohio, and the only Defendant,

                                                  2
        Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 3 of 8. PageID #: 3




Bliant, a citizen of Louisiana; and (2) the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.

        10.    This Court has personal jurisdiction over Bliant under Fed. R. Civ. P. 4(k)(1)(A)

and Ohio Rev. Code § 2307.382(A)(1), because the claims asserted herein arose through Bliant’s

transaction of business in this judicial district pursuant to the Agreement. In addition, an

independently sufficient basis for personal jurisdiction over Bliant arises from its written consent

in the Agreement to the “jurisdiction of any state or federal court in Cuyahoga County, Ohio for

the resolution of any dispute arising out of or relating to this Agreement.” (Agreement, at 8.l).

        11.    Venue is proper within this district under the provisions of 28 U.S.C. § 1391(b) in

that the events or omissions giving rise to the claims are occurring in this judicial district. Further,

when entering into the Agreement at issue, the Parties agreed to venue in this district. (Id.).

                                   FACTUAL BACKGROUND

        12.     In July 2020, Bliant sought out Alliance to assist Bliant with staffing its care

facility. Specifically, Bliant required medical personnel, including Registered Nurses and Certified

Nurse Assistants, to work with, or to have the potential to work with, Bliant’s COVID-positive

patients.

        13.    The Parties entered into the Agreement on or about July 20, 2020.

        14.    Pursuant to Section 1 of the Agreement, Alliance agreed to provide Bliant with: (a)

staffing services and the provision of qualified employees (the “Assigned Medical Personnel”);

(b) worker’s compensation and health insurance for the Assigned Medical Personnel; and (c)

screening services for the Assigned Medical Personnel, among other things. Exhibit 1.

        15.    Pursuant to Section 2 of the Agreement, Bliant agreed to supervise the day-to-day

job duties of the Assigned Medical Personnel and to provide minimum working hours, equipment,



                                                   3
         Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 4 of 8. PageID #: 4




supplies, and training to the Assigned Medical Personnel, among other various day-to-day legal

responsibilities. Id.

        16.     In exchange for Alliance’s provision of the staffing services of the Assigned

Medical Personnel, Bliant agreed to the payment provisions under Section 4 of the Agreement.

Under Section 4.a, Bliant agreed to pay “at the rate set forth in Exhibit A, and also agrees to pay

any additional costs and fees set forth in this Agreement.” Id.

        17.     Under Section 4.a, Bliant also agreed that Alliance would reserve the right, at its

discretion, “to charge [Bliant] a LATE FEE for any account that is more than thirty (30) days

overdue. This LATE FEE will be charged monthly at a rate equal to 2% of all amounts overdue.

This LATE FEE charge will not exceed the amount allowed by law. Any payments made using

[Bliant’s] CREDIT or DEBIT CARD for PAST DUE INVOICES will be charged the standard

3% Bank Service Fee for processing.” (Emphasis in original).

        18.     Exhibit A of the Agreement provided varying hourly rates for the Assigned Medical

Personnel based on discipline, travel, and COVID-19 related work. (See Agreement, at Exhibit A).

        19.     Beyond the payment terms described above, the Parties also agreed on attorneys’

fees in the event of future litigation to enforce the Agreement as described, in relevant part, below:

        In the event any legal … proceeding is commenced for the purpose of … enforcing
        any provision of this agreement, the prevailing party in such proceeding will be
        entitled to recover its reasonable attorney’s fees and related expenses (including but
        not limited to expert witness fees, transcript costs and other similar expenses) in
        such proceedings and any appeal thereof, in addition to the costs and disbursements
        allowed by law.

        (See Exhibit 1, at 8.m).

        20.     At all times relevant, Alliance performed its contractual obligations and issued

hourly invoices to Bliant at the agreed rates described in Exhibit A to the Agreement.




                                                  4
        Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 5 of 8. PageID #: 5




       21.     Bliant, however, never made the contractually required payments under the

Agreement and failed to pay any invoice issued under the Agreement from August 16, 2020

through November 22, 2020.

       22.     Nonetheless, at all times relevant, Alliance continued to provide the critical staffing

services to Bliant in good faith, and Bliant continuously benefited from such services.

       23.     In addition, Alliance has made multiple unsuccessful demands to Bliant regarding

payment of the sums due and owing under the Agreement, as described on the unpaid weekly

invoices (the “Outstanding Invoices”).

       24.     Bliant’s continued failure to pay constitutes a material default and breach of the

Agreement. Accordingly, in late November 2020, Alliance terminated the Agreement for cause

pursuant to Section 5 of the Agreement.

       25.     At the time of filing this Complaint, Bliant owes Alliance approximately

$841,600.80 in Outstanding Invoices, not including the contractually agreed upon late fees,

attorneys’ fees, plus interest, under the terms of the Agreement.



                                           COUNT I
                                      (Breach of Contract)

       26.     Alliance incorporates the foregoing allegations of the Complaint as if fully

rewritten herein.

       27.     The Agreement is a valid and binding contract between Alliance and Bliant, and

remained in effect from July 20, 2020, through termination in late November 2020.

       28.     Alliance has substantially performed all of its obligations under the Agreement.

       29.     Bliant has payment obligations under the Agreement that it has failed to perform

and refused to perform despite adequate opportunities to make the required payments.

                                                 5
        Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 6 of 8. PageID #: 6




        30.     Specifically, Bliant has continuously failed to make any payment to Alliance, with

at least $841,600.80 due and owing in Outstanding Invoices alone.

        31.     As a direct and proximate result of this non-payment, Alliance has suffered

monetary damages.

        32.     To the extent there are any conditions precedent to Alliance’s enforcement of the

Agreement against Bliant, Alliance has satisfied those conditions.

        33.     As a result of Bliant’s breach of the Agreement, it is liable to Alliance for damages

in an amount to be proven at trial of at least $841,600.80, plus the contractually agreed upon late

fees and attorneys’ fees, and interest and costs.

                                           COUNT II
                             (Unjust Enrichment—in the alternative)

        34.     Alliance incorporates the foregoing allegations of the Complaint as if fully

rewritten herein.

        35.     In the midst of the COVID-19 pandemic, Bliant has undeniably received significant

value from the medical staffing services that Alliance provided under the terms of the Agreement.

        36.     Bliant has not made any payment to Alliance despite Alliance continuing to

perform its contractual obligations at all times until termination in late November 2020.

        37.     During this time, Bliant continued to receive the benefit of the Alliance’s staffing

services and the Assigned Medical Personnel, while at the same time withholding payment for

such critical services.

        38.     It is unjust for Bliant to retain the value it received from Alliance’s staffing services

through November 2020, without fully compensating Alliance for such services.




                                                    6
        Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 7 of 8. PageID #: 7




       39.     To the extent the Agreement is not fully enforceable for any reason, Bliant should

be required to fully compensate Alliance for the critical services, in an amount to be proven at

trial, but not less than $841,600.80, plus interest and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, as to all Counts herein, Alliance prays that the Court enter an Order

granting the following alternative and cumulative relief:

       A.      Damages for breach of the Agreement to be proven at trial totaling at least
               $841,600.80, plus the contractually agreed upon late fees, attorneys’ fees, pre- and
               post-judgment interest and costs.

       B.      Damages in the alternative for unjust enrichment, for services and benefits received,
               in the amount of at least $841,600.80, plus pre- and post-judgment interest and
               costs.

       C.      Any other relief this Court deems just and proper, including an award of costs,
               interest, and attorneys’ fees under the Agreement and/or any applicable law.




                                                    Respectfully submitted,



                                                    /s/ Michael J. Meyer
                                                    Michael J. Meyer (0087953)
                                                    John N. Dagon (0098128)
                                                    BENESCH, FRIEDLANDER, COPLAN &
                                                     ARONOFF LLP
                                                    200 Public Square, Suite 2300
                                                    Cleveland, Ohio 44114
                                                    Telephone:     216.363.4500
                                                    Facsimile:     216.363.4588
                                                    Email: mmeyer@beneschlaw.com
                                                            jdagon@beneschlaw.com

                                                    Attorneys for Plaintiff Alliance Solutions
                                                    Group LLC




                                                  7
Case: 1:21-cv-00376-JPC Doc #: 1 Filed: 02/17/21 8 of 8. PageID #: 8




                        DEMAND FOR TRIAL BY JURY

Alliance respectfully demands trial by jury as to all matters triable of right to a jury.



                                        Respectfully submitted,

                                        /s/ Michael J. Meyer ____________________
                                        One of the Attorneys for Plaintiff Alliance
                                        Solutions Group LLC




                                           8
